Por cuanto, con fecha 18 de febrero de 1941 se dictó sentencia en este caso declarando sin lugar la demanda;
Por cuanto, en 28 del mismo mes el demandante- radicó escrito de apelación para ante este tribunal;
Por cuanto, desde -dicha fecha, conforme consta de la certifica-ción expedida por el Secretario de la Corte de Distrito de Ponce, el apelante no ha hecho gestión alguna para perfeccionar su recurso;
Por cuanto, en 18 de agosto último los apelados radicaron un escrito solicitando la desestimación del recurso, que fué debidamente notificado a la parte contraria y señalado para el día 3 del actual, sin que los apelantes comparecieran a sostener su recurso;
*985Por TANTO, vistos bos autos de este caso y el artículo 59 del re-glamento de este tribunal, se desestima el recurso por abandono.